Alcorn, J.
(dissenting). I do not agree that the notice of the action proposed by the commission was adequate. Lunt v. Zoning Board of Appeals, 150 Conn. 532, 536, 191 A.2d 553; Smith v. F. W. Woolworth Co., 142 Conn. 88, 94, 111 A.2d 552; Hutchison v. Board of Zoning Appeals, 138 Conn. 247, 251, 83 A.2d 201. The notice given was that the commission would hear arguments concerning two specific amendments to § 15 of the zoning regulations. Section 15 regulated the location of liquor outlets. Subsection 15.1 prohibited the approval of any premises for a package store permit, druggist permit or any permit allowing consumption on the premises if the location was within 200 feet of a church, a school for children under sixteen, or the street frontage of a residence district. Subsection 15.2 prohibited the approval of premises for any class of permit if its entrance was within 1500 feet of a similar establishment, measured along the street. The proposed amendment to § 15.3 would exempt only wholesale liquor outlets, grocery stores selling canned or bottled beer or ale, and certain hotels from this 1500-foot requirement. The proposed § 15.11 was new and purported only to define a shopping center in which one outlet for the sale of packaged liquor would be permitted. The amendments which were adopted not only made provision for the shopping center liquor outlet but also amended § 15.3 by exempting the shopping center outlet from both the 1500-foot regulation under § 15.2 and the 200-foot regulation under § 15.1.